                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN


In re:                                                      Case No. 16-21824-GMH
         PAMELA J HOLMES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Rebecca R. Garcia, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/04/2016.

         2) The plan was confirmed on 07/18/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/19/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/26/2018, 10/31/2018.

         5) The case was dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $73,917.12.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)



                Case 16-21824-gmh          Doc 73     Filed 12/13/18       Page 1 of 4
Receipts:

          Total paid by or on behalf of the debtor                       $20,611.20
          Less amount refunded to debtor                                     $15.00

NET RECEIPTS:                                                                                              $20,596.20


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                            $3,800.00
    Court Costs                                                                          $0.00
    Trustee Expenses & Compensation                                                  $1,161.98
    Other                                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,961.98

Attorney fees paid and disclosed by debtor:                                $0.00


Scheduled Creditors:
Creditor                                                  Claim         Claim            Claim       Principal       Int.
Name                                          Class     Scheduled      Asserted         Allowed        Paid         Paid
Advance Me Today                          Unsecured           500.00           NA              NA            0.00        0.00
Afni                                      Unsecured           564.00           NA              NA            0.00        0.00
AMERICAN INFOSOURCE LP                    Unsecured        1,000.00       1,736.38        1,736.38        382.34         0.00
American Web                              Unsecured           700.00           NA              NA            0.00        0.00
Americollect                              Unsecured        1,092.00            NA              NA            0.00        0.00
ASHRO LIFESTYLE                           Unsecured             0.00        212.09          212.09          39.28        0.00
ATLAS ACQUISITIONS LLC                    OTHER                  NA            NA              NA            0.00        0.00
CHILDRENS SPECIALTY GROUP                 Unsecured           372.05      1,316.35        1,316.35        289.86         0.00
CREDIT ACCEPTANCE CORP                    Secured         18,122.00     18,069.12        18,069.12      6,190.28    6,189.18
E. Finance                                Unsecured             0.00           NA              NA            0.00        0.00
Falls Collection Svc                      Unsecured        5,850.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE                  OTHER                  NA            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE                  Priority              0.00           NA              NA            0.00        0.00
Medical College Of Wisconsin              Unsecured           492.08           NA              NA            0.00        0.00
MHFS/ Med-Health Financial Services, In   Unsecured           807.00           NA              NA            0.00        0.00
MHFS/ Med-Health Financial Services, In   Unsecured           740.00           NA              NA            0.00        0.00
MHFS/ Med-Health Financial Services, In   Unsecured             0.00           NA              NA            0.00        0.00
Milwaukee Orthopaedic Group               Unsecured           321.81           NA              NA            0.00        0.00
OAC                                       Unsecured             0.00           NA              NA            0.00        0.00
Opd Solution                              Unsecured           300.00           NA              NA            0.00        0.00
Prime Financial Cu                        Unsecured           355.00           NA              NA            0.00        0.00
Rnb-fields3/Macy's                        Unsecured             0.00           NA              NA            0.00        0.00
SDS                                       Unsecured           500.00           NA              NA            0.00        0.00
Sigma Solution LLC                        Unsecured           289.00           NA              NA            0.00        0.00
Solomon                                   Unsecured           400.00           NA              NA            0.00        0.00
Sovereign                                 Unsecured           350.00           NA              NA            0.00        0.00
Star Cash                                 Unsecured           500.00           NA              NA            0.00        0.00
Tremont Landing                           Unsecured           289.00           NA              NA            0.00        0.00
US Cellular                               Unsecured           321.71           NA              NA            0.00        0.00
WE ENERGIES                               Unsecured        4,985.00       5,940.26        5,940.26      1,308.00         0.00
WISCONSIN DEPT OF REVENUE                 Priority              0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)



                  Case 16-21824-gmh                   Doc 73     Filed 12/13/18            Page 2 of 4
Scheduled Creditors:
Creditor                                       Claim       Claim         Claim        Principal      Int.
Name                              Class      Scheduled    Asserted      Allowed         Paid         Paid
WOLFGANG J KOLLER AND PATRICIA Unsecured             NA      5,610.00      5,610.00      1,235.28        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal               Interest
                                                          Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00               $0.00                $0.00
      Mortgage Arrearage                                   $0.00               $0.00                $0.00
      Debt Secured by Vehicle                         $18,069.12           $6,190.28            $6,189.18
      All Other Secured                                    $0.00               $0.00                $0.00
TOTAL SECURED:                                        $18,069.12           $6,190.28            $6,189.18

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00               $0.00
       Domestic Support Ongoing                             $0.00                $0.00               $0.00
       All Other Priority                                   $0.00                $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $14,815.08           $3,254.76                 $0.00


Disbursements:

       Expenses of Administration                           $4,961.98
       Disbursements to Creditors                          $15,634.22

TOTAL DISBURSEMENTS :                                                                      $20,596.20




UST Form 101-13-FR-S (9/1/2009)



              Case 16-21824-gmh            Doc 73    Filed 12/13/18         Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Rebecca R. Garcia
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)



               Case 16-21824-gmh           Doc 73      Filed 12/13/18        Page 4 of 4
